Citation Nr: 0509153	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  04-00 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to April 1971 
and again from October 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to 
service connection for PTSD.  The notice of disagreement 
(NOD) was received in March 2003.  The statement of the case 
(SOC) was issued in October 2003.  The substantive appeal (VA 
Form 9) was received in December 2003.  The veteran was 
scheduled for a Travel Board hearing for March 22, 2004.  He 
failed to report.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained.  

2.  The veteran does not have a diagnosis of PTSD.  

3.  Three is no competent evidence showing the veteran has 
PTSD.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, adequately 
informed the veteran of the types of evidence needed to 
substantiate his claim for service connection.  Furthermore, 
the RO sent a letter to the veteran in November 2002, 
July 2003, and August 2003, which asked him to submit certain 
information, and informed him of the elements needed to 
substantiate his claim.  In accordance with the requirements 
of the VCAA, the letters informed the veteran what evidence 
and information VA would be obtaining, and essentially asked 
the veteran to send to VA any information he had to process 
the claim.  The letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
In an August 2003 letter to the veteran, VA informed the 
veteran that he needed medical evidence of a diagnosis of 
PTSD and a nexus or link, between an event in service and the 
PTSD.  They informed him that in his stressor statement 
submitted in December 2002, he mentioned that he had 
treatment at the Health Clinic, Pine Bluff, Arkansas, but he 
did not indicate whether these records were related to his 
PTSD or other claimed issues.  He was told he needed to 
provide copies of those records if related to his claim for 
PTSD or indicate to VA that he wanted VA to obtain those 
records by submitting a VA Form 21-4142.  The veteran did not 
submit the records or request VA to obtain them.  Therefore, 
the Board finds that the Department's duty to notify has been 
fully satisfied with respect to the service connection claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That occurred here via the November 2002 VCAA 
letter.  The veteran was also provided an opportunity to 
testify at a Travel Board hearing, in March 2004.  He failed 
to report.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to his claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  There is nothing further that 
can be done in this respect.  An examination was not 
conducted in this case because there is no competent evidence 
the veteran has PTSD.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Service Connection-PTSD

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

It is not meaningfully contended that the veteran served in 
combat.  The veteran himself, has not claimed such.  The case 
turns, rather, on whether the veteran has PTSD and whether 
there are credible stresesors that occurred that can be 
linked to the diagnosis of PTSD.  The veteran has vaguely 
indicated in his stressor statement that he served in the 
Persian Gulf with his son and that during that time, he began 
to feel depressed and stressed.  He submitted another 
statement indicating that he experienced, witnessed, or was 
confronted with a traumatic event; however, he did not define 
the nature of the traumatic event.  There were comrade 
statements and a statement from his estranged spouse 
indicating that he had changed since he returned from the 
Persian Gulf.  Unfortunately, none of these statements 
provided any information that could be confirmed and were of 
a vague nature at best.  

Most importantly, however, is the lack of a diagnosis from 
any medical provider that the veteran suffers from PTSD.  He 
was seen by a social worker at VA in December 1997.  He 
indicated that he and his wife had separated eight months 
earlier and that he had started care for stress three months 
earlier.  He reported problems with memory loss and eye 
problems, but nothing related to PTSD.  The social worker 
made no indication he thought the veteran had PTSD.  

The veteran was informed of what was needed to establish 
entitlement to service connection for PTSD.  Absent competent 
evidence of the current presence of the claimed disability, a 
basis upon which to establish service connection for that 
disability has not been shown.  Accordingly, service 
connection for PTSD is denied.  



ORDER

Service connection for PTSD is denied.  






	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


